DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 9, 2020 has been entered.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1-21 and 24-30 are pending in the application.
Claims 1-18 remain withdrawn from consideration. 
Claims 19-21 and 24-30 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/666,368 (including 
For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of May 3, 2019. 

Claim Objections
The claims are objected to because of the following informalities: 
Where Applicant recites “stores a transaction data” (claim 20, line 6), it appears Applicant intends to recite “stores transaction data” or “stores a transaction datum” (or similar).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are still replete with errors. Examples of errors in the claims follow.
Regarding claim 19, it is unclear whether there are one or two “product unit[s].” Applicant introduces “a product unit” in line 1 and “a product unit” in line 3. “Where a claim lists elements separately, ‘the clear implication of the claim language’ is that those elements are ‘distinct component[s]’ of the patented invention.” Becton, Dickinson and Co. v. Tyco Healthcare Group LP, 95 USPQ2d 1752, 1757 (Fed. Cir. 2010) (citation omitted). However, both of these product units appear to have the same function in the claim. Further, an interpretation that there are two separate product units does not appear to be supported by the specification. Therefore, it would be unclear to a person having ordinary skill in the art at the time the invention was made as to whether there are one or two product units.
Applicant fails to use proper antecedent basis in the claims. Applicant refers to elements not previously claimed and reintroduces elements that have already been introduced as if they are distinct elements. In general, all recited elements should be introduced with a/an or similar language, and referenced by the/said. See MPEP 2173.05(e). For example, “the notification from step (g)” (claim 28) would have been unclear to a person having ordinary skill in the art. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation refers to “a notification” introduced in step (f) or the approved notification introduced in step (g). Additionally, at least the following elements lack antecedent basis: “the transaction data” (claims 24 and 29), “data” (claim 25), “the product” (claim 21), and “validation” (claim 20). Note that 
Regarding claim 20, Applicant’s recitation “(h) validating the request to confirm ownership from step (d), validating the notification from step (f) validating the approved notification from step (j) wherein the validation comprises registering to one or more nodes, each of which validates and stores a transaction data, and creating a consensus to validate and storing the transaction data among the nodes” would have been unclear to a person having ordinary skill in the art at the time of the invention. First, it is unclear whether this replaces step (h) from parent claim 19, narrows step (h) from parent claim 19, or adds additional steps independent of step (h) from parent claim 19 (i.e., neither replaces nor narrows step h). It is further unclear whether “each of which validates and stores a transaction data, and creating a consensus to validate and storing the transaction data among the nodes” are required to be performed to infringe the method or are simply stating an intended result of performance of the method. Finally, the claim does not make sense grammatically. 
Regarding claim 21, the recitation “wherein the registration of the product is defined within at least one node” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether “regist[erring]” and “defin[ing]” are positively recited steps in the claimed method. Facts supporting the interpretation that these are positively recited steps include the presence of the recitation in the claim, and lack of clarity as to how the recitation would otherwise further limit the claim. Facts supporting the interpretation that these are not positively recited method steps include the presence of the recitations in a wherein clause, not on 
Claims 24, 25, and 30 contain language similar to the recitation in claim 21 discussed in the immediately preceding paragraph, and claims 24, 25, and 30 are rejected for reasons similar to those discussed above.
Further regarding claim 25, the recitation “wherein data is partitioned among the plurality of nodes, wherein within each partition each node has a complete copy of the transaction data” would have been unclear to a person having ordinary skill in the art at the time of the invention. Assuming the first recitation of “data” refers to the transaction data, then it is unclear how the transaction data can be both partitioned and complete.
Regarding claim 26, the recitation “wherein in step (c) the smart contract is executed via submitting a request to a public address in the ledger” would have been unclear to a person having ordinary skill in the art at the time of the invention. There is no smart contract executed in step (c). Therefore, it would be unclear what further limitation this recitation places on step (c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21 and 24-30, as understood by the Examiner, are rejected under 35 U.S.C. 103(a) as being unpatentable over Holloway (US 2017/0331896 A1) in view of de Jong (US 2019/0130484 A1) and in further view of Applicant-Admitted Prior Art.
The below officially noticed facts are taken to be admitted prior art. The Official Notices were asserted by the Examiner in the Office action mailed October 4, 2019. Applicant did not adequately traverse these Official Notices in Applicant's next response filed July 2, 2020. Applicant did not state why the noticed facts are not considered to be common knowledge or well-known in the art. Therefore, the officially noticed facts are taken to be admitted prior art. See MPEP 2144.03.C.
Holloway discloses as follows:
Claim Limitation
Exemplary disclosure in Holloway

[0109] A transaction record on the distributed ledger may include for example a transaction ID and a public key of the node associated with the entity receiving the asset. Preferably, the transaction record includes a public key associated with both the sender and the receiver. [0110] Associating the digital certificate with the asset may comprise generating a unique identification code from one or more properties of the digital certificate and applying the unique identification code to the asset. Alternatively, associating the digital certificate with the asset may comprise generating a unique identification code from one or more properties of the asset and incorporating the code in the digital certificate.
b. attaching said ID to the product unit
"The unique identifier may be printed on the item or printed on a label or other secure document which is attached or adhered to the item." [0111]

"store assistant provides Alice with a Widget and allows her to scan its unique code using a smartphone application of the system for example. The application confirms that the Acme Retail store is the current owner of the Widget," [0144]
d. submitting a request to confirm the ownership on the ledger

e1. validating a data point, said data point defining at least the current owner among the plurality of nodes within the ledger
"store assistant provides Alice with a Widget and allows her to scan its unique code using a smartphone application of the system for example. The application confirms that the Acme Retail store is the current owner of the Widget," [0144]
e2. forming consensus of said data point from said plurality of nodes
"each transaction must be validated by a consensus of other nodes on the network to be able to be added to the blockchain" [0016]
i. upon consensus among the plurality of nodes, confirming the ownership of said product unit
"store assistant provides Alice with a Widget and allows her to scan its unique code using a smartphone application of the system for example. The application confirms that the Acme Retail store is the current owner of the Widget," [0144]
j. generating a notification of the ownership


"each node has a full copy of all transaction records that have been accepted in the distributed consensus network," [0089]
wherein data is partitioned among the plurality of nodes, wherein within each partition each node has a complete copy of the transaction data
"each node has a full copy of all transaction records that have been accepted in the distributed consensus network," [0089]
wherein requests, notifications, and confirmations can be referenced and validated via an API
"In some examples, the transaction scripts may be provided by the Bitcoin Core API" [0125]

 
Holloway fails to explicitly disclose but de Jong teaches:
Claim Limitation
Exemplary disclosure in de Jong
e. wherein upon receipt of said request executing said smart contract to identify the current owner
"asset card smart contract verifies that the transfer message was signed by using the private key corresponding to the public key in the transfer message and then verifies that the public key can be used to generate the address of the current owner" [0017]
wherein the request to confirm ownership from step (d), notification 

wherein in step (e) the smart contract is executed by checking the transaction data inside the smart contract within one or more nodes
"If the signature of the current owner is verified, then the transfer function updates the owner table to reflect the transfer." [0017]


It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Holloway to include the smart contract identifying the owner, digital signatures, and checking of transaction data of de Jong because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, such as increased security, to one of ordinary skill in the art at the time of the invention.
Holloway / de Jong fails to explicitly disclose generating a notification to the current owner, approval of that notification, and validation of that notification.
However, the Examiner takes Official Notice that it is old and well known in the art to provide notifications to computer users when an action taken affects them and requiring approval and validation of those notifications in order to keep users apprised of what is happening in the system.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Holloway / de Jong to include the notifications of Examiner’s 

Response to Amendments and Arguments
Regarding the denial of priority to 62/666,368, Applicant argues that because the Examiner has taken Official Notice of certain facts that the Examiner cannot assert that those same facts are absent from a priority document. The Examiner is not aware of any legal basis for this argument. Applicant further argues that various portions of ‘368 provide support for the limitations in question. These arguments also appear meritless. For these reasons, the denial of priority to 62/666,368 is maintained.
The objections to the claims are withdrawn in response to Applicant’s amendment. However, note the new objection above.
Regarding the 112(b) rejection due to antecedent basis issues, this rejection has been modified in response to Applicant’s amendment. Regarding Applicant’s argument that the amendment to claim 20 clarifies claims 24 and 29, this is not possible, as claims 24 and 29 do not depend from claim 20.
The 112(b) rejections of claims 19-21 due to clarity issues created by parentheticals are withdrawn in response to Applicant’s deletion of those parentheticals.
The 112(b) rejection of claim 20 has been modified in response to Applicant’s amendment.
The 112(b) rejections of claims 21, 24, and 25 are maintained, as modified in response to Applicant’s amendment.
Applicant’s arguments regarding the prior art rejection of the previous Office action are moot in view of the new art above.

Conclusion
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699